DETAILED ACTION

This Office action is responsive to the following communication:  Request for Continued Examination filed on 9 June 2022.
The instant application is in continuation of U.S. Application No. 14/446,172, with a priority date of 26 June 2014.
Claim(s) 2-21 is/are pending and present for examination.  Claim(s) 2, 9, and 16 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.
 
Response to Amendment
Claims 2, 5, 7, 9, 12, 14, 16, 19, and 21 have been amended.
Claim 1 has been cancelled.
No claims have been newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 7, 9-11, 13, 14, 16-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranha et al, USPGPUB No. 2008/0222159, filed on 12 February 2008, and published on 11 September 2008, in view of Allen et al, USPGPUB No. 2005/0138461, filed on 24 November 2003, and published on 23 June 2005.
As per independent claims 2, 9, and 16, Aranha, in combination with Allen, discloses:
A system comprising: 
one or more computer processors {See Aranha, [0060], wherein this reads over “According to various embodiments, any or all of the components include processing devices, such as one or more of: processors; multiprocessors: microprocessors; workstations; personal computers; server computers; mainframe computers; server blades; any other computer, computing device, or computer system; and any combination thereof”};
one or more computer memories {See Aranha, [0027], wherein this reads over “Each of the nodes includes a respective database system, such as an in-memory database system.”}; and
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising:
generating data updates at a producer data storage module at a producer system {See Aranha, [0032], wherein this reads over “updates (such as transactions and/or commits of transactions) to data stored in the system are propagated to all of the nodes, and to the backend database system if present”; and [0036], wherein this reads over “In some embodiments, updates, such as updates from one or more client systems (such as clients 171 of FIG. 1), are applied to the active node and are written through (propagated) by the active node to the standby node.”};
prior to the data updates being completely stored in persistent storage at the producer system {See Allen, [0066], wherein this reads over “At step 240, the changes associated with each of the transactions used to process the request in message body X, and a commit request C for those transactions, are written as a record to transaction log TLP. Next, at step 250, the record written at step 240 is replicated or mirrored. FIG. 7 shows an example of how step 240 can be performed, with commit request C being passed to transaction log TLB via replication agents RAP and RAB.”; and [0067], wherein this reads over “At step 260, replication is confirmed. More particularly to the present embodiment, it is confirmed whether transaction log TLP and transaction log TLB were successfully changed according to commit request C. If the answer generated at step 260 is "yes", then method 200 advances to step 270, at which point the commit is acknowledged.”}, transmitting the data updates and a data storage request message from the producer data storage module at the producer system to a consumer data storage module at a consumer system while simultaneously sending the data updates to a producer transaction log at the producer system  {See Aranha, [0032], wherein this reads over “updates (such as transactions and/or commits of transactions) to data stored in the system are propagated to all of the nodes, and to the backend database system if present” and “updates applied to the backend database system are propagated to the active node by an autorefresh technique, and are then written through to the standby node and to the replica nodes (if any).”; and [0052], wherein this reads over “In some embodiments, an update is written through a succession of nodes. In a first example, an update applied to a backend database system is written through, such as an autorefresh update, to an active node, which in turn propagates the update as an active writethrough update to a standby node.”};
based on a completion of storing of the data updates in the persistent storage and a logging of the data updates at the producer transaction log at the producer system, sending a producer acknowledgement message from the producer transaction log at the producer system to a consumer persistent data log at the consumer system {See Aranha, [0051], wherein this reads over “In further embodiments, when a particular update is written through to a particular one of the nodes, the particular update includes a respective MUL locator (or, alternatively, the respective MUL locator is sent in conjunction and/or associated with the particular update). The particular node receives the written-through update, applies the written-through update to its respective database, and, in some embodiments, communicates a commit of the written-through update by sending an acknowledgment with the respective MUL locator back to the master node.”; [0053], wherein this reads over “In some embodiments, at least some of the nodes, such as the standby node, applying written-through updates maintain in a respective local update list (LUL) a list of the written-through updates applied  at the node”; and [0055], wherein this reads over “By using the particular MUL locator, the master node (or, in some embodiments, another node acting for the master node) is able to identify all updates in the MUL subsequent to the update associated with the particular MUL locator, and to send those updates to the particular node to synchronize the particular node”}; and
based on a receiving, at the producer system, of a consumer acknowledgement message from the consumer system and the producer acknowledgement message from the producer transaction log at the producer system {See Aranha, [0054], wherein this reads over “In further embodiments, when a particular one of the nodes receiving a written-through update (including a respective MUL locator) propagates the written-through update, the propagated written-through update includes the respective MUL locator and a respective LUL locator (or, alternatively, the respective MUL locator and the respective LUL locator are sent in conjunction and/or associated with the propagated written-through update).”}, committing the data updates as final at the producer transaction log at the producer system {See Aranha, [0097], wherein this reads over “A standby node (such as node Y 123 of FIG. 2), receives the update information and performs a corresponding transaction commit. The standby node also assigns a (standby node) CTN for the transaction. When the transaction is committed on the standby node, both the active node CTN and the standby node CTN are stored in the commit record in a transaction log on the standby node. Continuing the example, the standby node also stores the active node CTN and the standby node CTN, along with corresponding identifiers for the active node and the standby node, in a replication peers table in a backend database (such as database 110 of FIG. 2).”; and [0100], wherein this reads over “In other embodiments, the standby node is configured to send acknowledgments for the backend database system to the active node, based on responses, such as indications of commits, received from the backend database system.”; and [0103], wherein this reads over “receiving an update from a preceding one of the nodes; executing the update, such as via a storage manager; receiving confirmation, such as from a storage manager, that the update is committed; receiving a CTN for the committed update, such as from a storage manager; sending an acknowledgement of the committed update to the preceding node; and writing through the update to a subsequent one of the nodes”}. 
	The prior art of Aranha fails to expressly disclose the claimed feature of “prior to the data updates being completely stored in persistent storage at the producer system.”  
Allen is directed to the invention a system for failover wherein mirror image of transaction records are generated.  Specifically, Allen discloses that “[a]t step 240, the changes associated with each of the transactions used to process the request in message body X, and a commit request C for those transactions, are written as a record to transaction log TLP” and “at step 250, the record written at step 240 is replicated or mirrored. FIG. 7 shows an example of how step 240 can be performed, with commit request C being passed to transaction log TLB via replication agents RAP and RAB.”  See Allen, [0066].  Additionally, Allen discloses that “[a]t step 260, replication is confirmed” and “it is confirmed whether transaction log TLP and transaction log TLB were successfully changed according to commit request C” thereafter “the commit is acknowledged.”  See Allen, [0067].  That is, Allen discloses a system wherein transactions and a commit request may be written as a record to a transaction log.  After the record is written, it is noted that the commit is then performed (i.e. transmitting updates and a message “prior to the data updates being completely stored in persistent storage at the producer system”).  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Aranha with that of Allen for the predictable result of performing the replication and commit functions of Aranha in the temporal order set forth by Allen.
As per dependent claims 3, 10, and 17, Aranha, in combination with Allen, discloses:
The system of claim 2, wherein the consumer acknowledgment message indicates that the data updates were stored by the consumer system  {See Aranha, [0099], wherein this reads over “writethrough updates received at one of the nodes are acknowledged by sending an acknowledgment to the active node and/or to the standby node containing the CTNs assigned by the node to which the acknowledgement is sent” and “one of the replica nodes receiving a propagated update from the standby node and including a corresponding active node CTN and a corresponding standby node CTN, sends an acknowledgement of the update to the active node with the active node CTN, and sends an acknowledgement of the update to the standby node with the standby node CTN”}. 
As per dependent claims 4, 11, and 18, Aranha, in combination with Allen, discloses:
The system of claim 2, wherein the consumer acknowledgement message further indicates that the data updates were logged at the producer system {See Aranha, [0039], wherein this reads over “By assigning an associated commit ticket number to each of the updates, by storing the commit ticket numbers (with other update-related information) in a transaction log, and by sending the commit ticket numbers along with the updates (such as from the active node to the standby node), the system is able to determine how far behind a failed node is compared to the surviving node, and the failed node is synchronizable with the surviving node without having to copy the entire state of the surviving node”; and [0042], wherein this reads over “By maintaining a change log of updated rows of the backend database, and by maintaining bookmarks in the change log and other tables to indicate which updates have been applied to each of the active node and the standby node, the system is able to determine how far behind the failed node is compared to the updates of the backend database system, and the failed node is synchronizable with the backend database system without having to fully replace contents of the respective database of the failed node”}. 
As per dependent claims 6, 13, and 20, Aranha, in combination with Allen, discloses:
The system of claim 2, wherein the consumer system is configured to commit the data updates as final at the consumer system only after receiving the producer acknowledgement message and the consumer acknowledgment message {See Aranha, [0099], wherein this reads over “writethrough updates received at one of the nodes are acknowledged by sending an acknowledgment to the active node and/or to the standby node containing the CTNs assigned by the node to which the acknowledgement is sent” and “one of the replica nodes receiving a propagated update from the standby node and including a corresponding active node CTN and a corresponding standby node CTN, sends an acknowledgement of the update to the active node with the active node CTN, and sends an acknowledgement of the update to the standby node with the standby node CTN”}. 
As per dependent claims 7, 14, and 21, Aranha, in combination with Allen, discloses:
The system of claim 2, the operations further comprising, based on a failure of the receiving of the consumer acknowledgment message and the producer acknowledgment message, instigating a recovery process, the recovery process including restarting the transmitting of the data updates and the data storage request message while simultaneously sending the data updates to the producer transaction log {See Aranha, [0039], wherein this reads over “When either the active node or the standby node fails, ones of the updates that occur between the failure and subsequent recovery are not applied (either directly, or via writethrough) to the failed node.  By assigning an associated commit ticket number to each of the updates, by storing the commit ticket numbers (with other update-related information) in a transaction log, and by sending the commit ticket numbers along with the updates (such as from the active node to the standby node), the system is able to determine how far behind a failed node is compared to the surviving node, and the failed node is synchronizable with the surviving node without having to copy the entire state of the surviving node”}. 
Claims 5, 12, and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranha, in view of Allen, and in further view of Zaiken et al, U.S. Patent No. 5,907,848, filed on 14 March 1997, and issued on 25 May 1999.
As per dependent claims 5, 12, and 19, Aranha, in combination with Allen and Zaiken, teaches:
The system of claim 2, wherein the storing of the data updates at the producer data storage module at producer system and the logging of the data updates at the producer transaction log at the producer system are performed simultaneously {See Zaiken, column 5, lines 57-65, wherein this reads over “The database system 10 maintains a log 18. The log 18 contains a number of records or entries 20 which are continuously added to the log 18 while the database 12 is modified by the users 14. The actions of the users 14 can be performed immediately on a copy of the database 12 and each action simultaneously reflected in a record 20 stored in the log 18.”}. 
Aranha is directed to the invention of a database system with active standby and nodes.  Aranha fails to disclose the claimed feature of “wherein the storing of the data updates at the producer system and the logging of the data updates in the log at the producer system are performed simultaneously.” 
Zaiken is directed to the invention of a system for defining transactions from a database log.  Specifically, Zaiken discloses that “[t]he database system 10 maintains a log 18” and that “[t]he log 18 contains a number of records or entries 20 which are continuously added to the log 18 while the database 12 is modified by the users 14” which would read upon the claimed feature of “logging of the data updates in the log.”  See Zaiken, column 5, lines 57-65.  Furthermore, Zaiken discloses that “[t]he actions of the users 14 can be performed immediately on a copy of the database 12 and each action simultaneously reflected in a record 20 stored in the log 18” which would read upon the claimed feature of simultaneously storing the data updates with the logging of the data updates.  Wherein both systems are directed to storing transactions and updates, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the prior art of Aranha with that of Zaiken for the predictable result of a system wherein the updates of Aranha may be executed and logged simultaneously according to the update and logging process of Zaiken.
Claims 8 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranha, in view of Allen, and in further view of Broeder et al, USPGPUB No. 2016/0232185, filed on 30 September 2013, and published on 11 August 2016.
As per dependent claims 8 and 15, Aranha, in combination with Allen and Broeder, discloses:
The system of claim 7, wherein the restarting is based on an amount of time within which the failure can be repaired {See Broeder, [0013], wherein this reads over “In some implementations, the no rollback threshold may prevent extended outage or lock-down periods during a rollback period. If a database is empty and being populated, it may be desirable to restart the load by returning to an empty database rather than to attempt to wait a prolonged period of time for transaction rollback to occur.”}. 
Aranha is directed to the invention of a database system with active standby and nodes.  Aranha fails to disclose the claimed feature of “wherein the restarting is based on an amount of time within which the failure can be repaired.” 
Broeder is directed to the invention of a no rollback threshold for an audit trail.  Specifically, Broeder discloses that “the no rollback threshold may prevent extended outage or lock-down periods during a rollback period” such that “[i]f a database is empty and being populated, it may be desirable to restart the load by returning to an empty database rather than to attempt to wait a prolonged period of time for transaction rollback to occur.”  See Broeder, [0013].  Accordingly, wherein Aranha is directed to committing updates and receiving acknowledgements, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the prior art of Aranha with that of Broeder for the predictable result of a system wherein the commit updates may be restarted or abandoned based upon a specific time within which a transaction rollback should occur (i.e. based on an amount of time within which the failure can be repaired).

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 102 have been considered but are moot because of the newly cited prior art rejection made in view of Applicant’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152


/PK/